 Case 2:19-cv-01448-JAK-FFM Document 42-1 Filed 02/03/20 Page 1 of 21 Page ID #:709



 1   Douglas A. Gravelle (SBN 166110)
     Hinson Gravelle & Adair LLP
 2   28470 Avenue Stanford, Suite 350
     Valencia, CA 91355
 3   Telephone: 661-294-0116
     Facsimile: 661-294-0134
 4   gravelle@hinsongravelle.com
 5   Attorneys for Defendants Thrifty Oil Co. and
     Tesoro Refining & Marketing Company LLC
 6

 7

 8
                          UNITED STATES DISTRICT COURT

 9
                        CENTRAL DISTRICT OF CALIFORNIA

10

11
     JAMES RUTHERFORD, an individual, )         Case No.: 2:19-cv-01448-JAK-FFMx
                                            )
                                            )   DEFENDANTS’ STATEMENT OF
12          Plaintiff,                      )   GENUINE DISPUTES IN SUPPORT
                                            )   OF OPPOSITION TO PLAINTIFF’S
13      vs.                                 )   MOTION FOR SUMMARY
                                            )   JUDGMENT
14   USA GAS, a business of unknown         )
15   form; THRIFTY OIL CO., a California ))     Hon. John A. Kronstadt
     corporation; and Does 1-10, inclusive, )   Action Filed: 12/20/18
16                                          )   Trial Date: Not Set Yet
                                            )
17          Defendants.                     )   Hearing Date: April 20, 2020
                                            )   Hearing Time: 8:30 a.m.
18                                          )   Hearing Courtroom: 10B
                                            )
19

20
                 Defendants Thrifty Oil Co. and Tesoro Refining & Marketing
21
     Company LLC (collectively, “Defendants”) respectfully submit this Statement of
22
     Genuine Disputes In Support of Opposition to Plaintiff’s Motion for Summary
23
     Judgment.
24
                 Alleged facts that are undisputed by Defendants are undisputed solely
25
     for purposes of Plaintiff’s Motion for Summary Judgment and for no other
26
     purpose.
27
     ///
28
     ///

                                           1
                      Defendants’ Statement of Genuine Disputes
                            (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-1 Filed 02/03/20 Page 2 of 21 Page ID #:710



 1
       ALLEGED UNDISPUTED FACTS                   DEFENDANTS’ RESPONSE AS
 2      AND ALLEGED SUPPORTING                        TO WHETHER FACT IS
 3
               EVIDENCE                            UNDISPUTED OR DISPUTED
                                                       (AND IF DISPUTED,
 4                                                         EVIDENCING
 5                                                   CONTROVERTING THE
                                                               FACT)
 6
     1. Alleged Undisputed Fact: James            Defendants’ Response: Undisputed
 7
     Rutherford is disabled and is substantially that Rutherford has an impairment,
 8
     limited in performing one or more major      but disputed that it substantially
 9
     life activities, including but not limited   limits him in walking or standing.
10
     to: walking, standing, in addition to        Supporting Evidence &
11
     twisting, turning, and grasping objects.     Explanation: Rutherford has
12
     Supporting Evidence: Rutherford Decl.        difficulty walking or standing only
13
     ¶2.                                          “on occasion”. Rutherford
14
                                                  Deposition Transcript (“Rutherford
15
                                                  Depo.”) (Dkt. 42-10, Exh. L, 62:1-
16
                                                  4). Any use of his wheelchair
17
                                                  (which is not mechanized) is
18
                                                  infrequent (or “not often”).
19
                                                  Rutherford Depo. (Dkt. 42-10, Exh.
20
                                                  L, 68:12-15). Plaintiff only uses a
21
                                                  rollator only about 20% of the time
22
                                                  he patronizes businesses, and
23
                                                  patronizes businesses without using
24
                                                  it. Rutherford Depo. (Dkt. 42-10,
25
                                                  Exh. L, 66:16-18 and 66:19-67:10).
26
                                                  As for his May 17, 2018 visit to the
27
                                                  Property, Rutherford admitted it is
28
                                                  possible he used neither a rollator

                                            2
                       Defendants’ Statement of Genuine Disputes
                             (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-1 Filed 02/03/20 Page 3 of 21 Page ID #:711



 1
                                               nor a cane. Rutherford Depo. (Dkt.
 2
                                               42-10, Exh. L, 87:15-21).
 3
     2. Alleged Undisputed Fact: Mr.           Defendants’ Response: Disputed.
 4
     Rutherford relies on mobility devices,    Supporting Evidence &
 5
     including at times a wheelchair, to       Explanation: Nowhere in his
 6
     ambulate.                                 declaration does Rutherford make
 7
     Supporting Evidence: Rutherford Decl.     any statement about any use of any
 8
     ¶2.                                       mobility device (including a
 9
                                               wheelchair), nor how often he may
10
                                               use a mobility device. Moreover,
11
                                               according to Rutherford’s
12
                                               deposition testimony, any use of his
13
                                               wheelchair (which is not
14
                                               mechanized) is infrequent (or “not
15
                                               often”). Rutherford Depo. (Dkt. 42-
16
                                               10, Exh. L, 68:12-15). Plaintiff
17
                                               only uses a rollator only about 20%
18
                                               of the time he patronizes businesses,
19
                                               and patronizes businesses without
20
                                               using it. Rutherford Depo. (Dkt. 42-
21
                                               10, Exh. L, 66:16-18 and 66:19-
22
                                               67:10). As for his May 17, 2018
23
                                               visit to the Property, Rutherford
24
                                               admitted it is possible he used
25
                                               neither a rollator nor a cane.
26
                                               Rutherford Depo. (Dkt. 42-10, Exh.
27
                                               L, 87:15-21).
28



                                           3
                      Defendants’ Statement of Genuine Disputes
                            (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-1 Filed 02/03/20 Page 4 of 21 Page ID #:712



 1
     3. Alleged Undisputed Fact: On January      Defendants’ Response: Undisputed
 2
     18, 2018 and May 17, 2018, Mr.              Rutherford went to the Business on
 3
     Rutherford went to the USA Gas              January 18 and May 17, 2018, but
 4
     (“Business” or “the Business”) located at   disputed that he went there on May
 5
     or about 401 East 6th Street, Beaumont,     17, 2018 for either the purpose of
 6
     California 92223 for the dual purpose of    purchasing gasoline or confirming
 7
     purchasing gasoline for this vehicle and    the Business was accessible to
 8
     to confirm that this public place of        persons with disabilities.
 9
     accommodation is accessible to persons
10
     with disabilities within the meaning of     Supporting Evidence &
11
     federal and state law.                      Explanation: Plaintiff does not
12
     Supporting Evidence: Rutherford Decl.       know why he went to the Property
13
     ¶3.                                         on May 18, 2018. Rutherford Depo.
14
                                                 (Dkt. 42-10, Exh. L, 39:18).
15
     4. Alleged Undisputed Fact: On August       Defendants’ Response: Undisputed.
16
     1, 2019, Mr. Rutherford returned to the
17
     Property.
18
     Supporting Evidence: Rutherford Decl.
19
     ¶5.
20
     5. Alleged Undisputed Fact: Mr.             Defendants’ Response: Presuming
21
     Rutherford found that the accessible        Plaintiff is referring to the one
22
     parking spaces [sic] and adjacent           disabled parking stall and access
23
     accessible aisles [sic] contained slopes    aisle to the west of the convenience
24
     excessive of the maximum grade allowed      store, undisputed the slopes of both
25
     by accessibility guidelines.                are excessive of the maximum grade
26
     Supporting Evidence: Rutherford Decl.       allowed by accessibility guidelines.
27
     ¶6; Exh. A to Rutherford Decl.
28



                                           4
                      Defendants’ Statement of Genuine Disputes
                            (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-1 Filed 02/03/20 Page 5 of 21 Page ID #:713



 1
     6. Alleged Undisputed Fact: There was     Defendants’ Response: Disputed.
 2
     no accessible route connecting the        Supporting Evidence &
 3
     accessible parking spaces [sic] to the    Explanation: There is a continuous,
 4
     accessible entrance.                      unobstructed asphalt pathway at
 5
     Supporting Evidence: Rutherford Decl.     least 36 inches wide from the
 6
     ¶7; Exh. B to Rutherford Decl.            disabled parking stall to the
 7
                                               convenience store at the Property.
 8
                                               Declaration of Neal Casper
 9
                                               (“Casper Decl.”) (Dkt. # 42-11,
10
                                               ¶10). The “running slopes” of that
11
                                               asphalt pathway do not exceed 5%
12
                                               (the maximum allowed under the
13
                                               ADA and CBC). Casper Decl. (Dkt.
14
                                               #42-11, ¶10). Except for the one
15
                                               small area, the “cross slopes” of the
16
                                               asphalt pathway do not exceed
17
                                               2.08% (the maximum allowed under
18
                                               the ADA or CBC). Casper Decl.
19
                                               (Dkt. #42-11, ¶10). However, if one
20
                                               measures the asphalt surface of the
21
                                               four feet immediately adjacent to
22
                                               and north of this small area (which
23
                                               four feet are still part of the path of
24
                                               travel from the disabled stall to the
25
                                               entrance to the convenience store),
26
                                               the cross-slopes there are under
27
                                               2.08%. Casper Decl. (Dkt. #42-11,
28
                                               ¶10). There is no requirement that

                                           5
                      Defendants’ Statement of Genuine Disputes
                            (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-1 Filed 02/03/20 Page 6 of 21 Page ID #:714



 1
                                                   this route be cross-hatched or run in
 2
                                                   a perfectly straight line. Casper
 3
                                                   Decl. (Dkt. #42-11, ¶10).
 4
     7. Alleged Undisputed Fact: The service       Defendants’ Response: Disputed.
 5
     counter at the Business is still not          Supporting Evidence &
 6
     accessible for either a parallel or forward   Explanation: In order to ensure
 7
     approach.                                     there is clear floor space for a
 8
     Supporting Evidence: Rutherford Decl.         parallel approach, there only needs
 9
     ¶8; Exh. C to Rutherford Decl.                to be clear floor space that is greater
10
                                                   than 30 inches by 48 inches in front
11
                                                   of the sales counter. Casper Decl.
12
                                                   (Dkt. #42-11, ¶13). Here, there is a
13
                                                   clear floor space that is greater than
14
                                                   30 inches by 48 inches in front of
15
                                                   the sales counter. Casper Decl.
16
                                                   (Dkt. #42-11, ¶13); see also Exhibit
17
                                                   H (Dkt. #42-13). Also, this issue
18
                                                   was alleged in the Complaint but
19
                                                   never addressed in the Arrington
20
                                                   Report because even Plaintiff’s
21
                                                   putative expert Mr. Arrington did
22
                                                   not believe this qualified as a
23
                                                   barrier. Declaration of Douglas
24
                                                   Gravelle (“Gravelle Decl.”) (Dkt.
25
                                                   #42-3, ¶10), Arrington Deposition
26
                                                   Transcript (“Arrington Depo.”)
27
                                                   (Dkt. #42-8, Exh. E, pp. 16-17).
28



                                            6
                       Defendants’ Statement of Genuine Disputes
                             (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-1 Filed 02/03/20 Page 7 of 21 Page ID #:715



 1
     8. Alleged Undisputed Fact: The barriers     Defendants’ Response: Disputed.
 2
     Mr. Rutherford encountered deny him full Supporting Evidence &
 3
     and equal access to the Business and         Explanation: Defendants dispute
 4
     Property and its facilities on an ongoing    this conclusion of law because of
 5
     basis.                                       the two assumptions it is based
 6
     Supporting Evidence: Rutherford Decl.        upon. First, Defendants dispute that
 7
     ¶9.                                          Plaintiff has established the barriers
 8
                                                  alleged in the Motion are, in fact,
 9
                                                  barriers. See, e.g., Defendants’
10
                                                  responses herein to UF ## 6, 7, 13,
11
                                                  14 and 16; see also Casper Decl.
12
                                                  (Dkt. 42-11, ¶¶ 7-19) and
13
                                                  Malasavage Decl. (Dkt. 42-16, ¶¶ 7-
14
                                                  11). Second, for the reasons stated
15
                                                  in Sections III. F and G of their
16
                                                  Points and Authorities, even if there
17
                                                  was a barrier (which Defendants
18
                                                  dispute), Plaintiff has not
19
                                                  established he encountered a barrier
20
                                                  or was denied full and equal access
21
                                                  of the Property because of the same.
22
     9. Alleged Undisputed Fact: Although         Defendants’ Response: Undisputed
23
     deterred from full and equal access to the   that Rutherford intends to return to
24
     Business and Property, Mr. Rutherford        the Property.
25
     intends to return for the dual purpose of
26
     availing himself of the goods and services
27
     offered to the public and to ensure that
28
     Defendants cease evading their

                                           7
                      Defendants’ Statement of Genuine Disputes
                            (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-1 Filed 02/03/20 Page 8 of 21 Page ID #:716



 1
     responsibilities under federal and state
 2
     law.
 3
     Supporting Evidence: Rutherford Decl.
 4
     ¶10.
 5
     10. Alleged Undisputed Fact: Defendant       Defendants’ Response: Undisputed.
 6
     Thrifty Oil Co., a California corporation,
 7
     is the current owner of the property
 8
     located at or about 401 East 6th Street,
 9
     Beaumont, California 92223, and was so
10
     in [sic] January 8, 2018, May 17, 2018,
11
     and August 1, 2019.
12
     Supporting Evidence: Exh. 1 and 2 to
13
     Manning Decl.
14
     11. Alleged Undisputed Fact: Defendant       Defendants’ Response: Disputed
15
     USA Gas, a business of unknown form,         that Tesoro Refining & Marketing
16
     also known as Tesoro Refining &              Company LLC (“Tesoro”) is also
17
     Marketing Company LLC, is the current        known as USA Gas (USA Gas is
18
     owner of the Business located at or about    one of several brand names Tesoro
19
     401 East 6th Street, Beaumont, California    is licensed to use), but otherwise
20
     92223, and was so in [sic] January 8,        undisputed.
21
     2018, May 17, 2018, and August 1, 2019.
22
     Supporting Evidence: Exh. 3 to Manning
23
     Decl.
24
     12. Alleged Undisputed Fact: On May 8,       Defendants’ Response: Undisputed.
25
     2019, Mr. Rutherford’s investigator and
26
     Certified Access Specialist (CASp)
27
     Kenneth Arrington investigated
28
     Defendant’s [sic] Property.

                                            8
                       Defendants’ Statement of Genuine Disputes
                             (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-1 Filed 02/03/20 Page 9 of 21 Page ID #:717



 1
     Supporting Evidence: Arrington Decl. ¶3.
 2
     13. Alleged Undisputed Fact: Mr.           Defendants’ Response: Undisputed
 3
     Arrington found that the accessible        with respect to slopes measured by
 4
     parking space at the west side of the      Mr. Arrington, but disputed as to
 5
     Property contains an uneven surface with   the phrase “uneven surface”.
 6
     slopes measuring between 3.8% and 5.0% Supporting Evidence &
 7
     (Section 502.4)                            Explanation: Regarding the phrase
 8
     Supporting Evidence: Arrington Decl. ¶7; “uneven surface”, there is nothing
 9
     Exh. A and B to Arrington Decl.            in the ADA Standards or CBC that
10
                                                uses the phrase “uneven surface”.
11
                                                Casper Decl. (Dkt. #42-11, ¶7). If
12
                                                by “uneven surface” Plaintiff means
13
                                                the surfaces violate Section 302 of
14
                                                the ADA Standards, disputed. The
15
                                                surfaces of the disabled parking stall
16
                                                and its access aisle are constructed
17
                                                of asphalt, which is considered to be
18
                                                a stable, firm, and slip resistant
19
                                                surface. Casper Decl. (Dkt. #42-11,
20
                                                ¶8). Also, the disabled parking stall
21
                                                and its access aisle does not have
22
                                                any drainage grates or other
23
                                                constructed elements that have
24
                                                openings. Casper Decl. (Dkt. #42-
25
                                                11, ¶8). Also, the allegation that
26
                                                these slopes violate Section 302 was
27
                                                alleged in the Complaint but never
28
                                                addressed in the Arrington Report

                                            9
                       Defendants’ Statement of Genuine Disputes
                             (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-1 Filed 02/03/20 Page 10 of 21 Page ID
                                        #:718


 1
                                               because even Plaintiff’s putative
 2
                                               expert Mr. Arrington did not believe
 3
                                               this qualified as a barrier. Gravelle
 4
                                               Decl. (Dkt. #42-3, ¶10), Arrington
 5
                                               Depo. (Dkt. #42-8, Exh. E, pp. 16-
 6
                                               17). If by “uneven surface”
 7
                                               Plaintiff means the disabled parking
 8
                                               stall and its adjacent access aisle are
 9
                                               not at the same level and flush with
10
                                               each other, that is also disputed.
11
                                               Both the disabled parking stall and
12
                                               its access aisle are on the same
13
                                               asphalt surface at the Property,
14
                                               adjacent to and flush against each
15
                                               other, and there is no step, ledge, or
16
                                               curb between the two elements.
17
                                               Casper Decl. (Dkt. #42-11, ¶9); see
18
                                               also Exhibit G (Dkt. #42-12). Also,
19
                                               this issue was alleged in the
20
                                               Complaint but never addressed in
21
                                               the Arrington Report, thus
22
                                               confirming that even Plaintiff’s
23
                                               putative expert Mr. Arrington did
24
                                               not believe this allegation was a
25
                                               barrier. Gravelle Decl. (Dkt. #42-3,
26
                                               ¶10), Arrington Depo. (Dkt. #42-8,
27
                                               Exh. E, pp. 16-17).
28



                                           10
                      Defendants’ Statement of Genuine Disputes
                            (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-1 Filed 02/03/20 Page 11 of 21 Page ID
                                        #:719


 1
      14. Alleged Undisputed Fact: The slope       Defendants’ Response: Disputed.
 2
      at the accessible parking at the west side   Supporting Evidence &
 3
      of the store contains an uneven surface      Explanation: Mr. Arrington testified
 4
      with slopes measuring between 2.5% and       during this deposition that the
 5
      4.4% (Section 502.4).                        slopes of 2.5% to 4.4% pertained to
 6
      Supporting Evidence: Arrington Decl. ¶8; the access aisle for the parking stall,
 7
      Exh. A and B to Arrington Decl.              not the stall itself. Arrington Depo.
 8
                                                   (Dkt. 42-8, Exh. E, pp. 14-15).
 9

10
                                                   Regarding the phrase “uneven
11
                                                   surface”, there is nothing in the
12
                                                   ADA Standards or CBC that uses
13
                                                   the phrase “uneven surface”. Casper
14
                                                   Decl. (Dkt. #42-11, ¶7). If by
15
                                                   “uneven surface” Plaintiff means
16
                                                   the surfaces violate Section 302 of
17
                                                   the ADA Standards, disputed. The
18
                                                   surfaces of the disabled parking stall
19
                                                   and its access aisle are constructed
20
                                                   of asphalt, which is considered to be
21
                                                   a stable, firm, and slip resistant
22
                                                   surface. Casper Decl. (Dkt. #42-11,
23
                                                   ¶8). Also, the disabled parking stall
24
                                                   and its access aisle does not have
25
                                                   any drainage grates or other
26
                                                   constructed elements that have
27
                                                   openings. Casper Decl. (Dkt. #42-
28
                                                   11, ¶8). Also, the allegation that

                                            11
                       Defendants’ Statement of Genuine Disputes
                             (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-1 Filed 02/03/20 Page 12 of 21 Page ID
                                        #:720


 1
                                               these slopes violate Section 302 was
 2
                                               alleged in the Complaint but never
 3
                                               addressed in the Arrington Report
 4
                                               because even Plaintiff’s putative
 5
                                               expert Mr. Arrington did not believe
 6
                                               this qualified as a barrier. Gravelle
 7
                                               Decl. (Dkt. #42-3, ¶10), Arrington
 8
                                               Depo. (Dkt. #42-8, Exh. E, pp. 16-
 9
                                               17). If by “uneven surface”
10
                                               Plaintiff means the disabled parking
11
                                               stall and its adjacent access aisle are
12
                                               not at the same level and flush with
13
                                               each other, that is also disputed.
14
                                               Both the disabled parking stall and
15
                                               its access aisle are on the same
16
                                               asphalt surface at the Property,
17
                                               adjacent to and flush against each
18
                                               other, and there is no step, ledge, or
19
                                               curb between the two elements.
20
                                               Casper Decl. (Dkt. #42-11, ¶9); see
21
                                               also Exhibit G (Dkt. #42-12). Also,
22
                                               this issue was alleged in the
23
                                               Complaint but never addressed in
24
                                               the Arrington Report, thus
25
                                               confirming that even Plaintiff’s
26
                                               putative expert Mr. Arrington did
27
                                               not believe this allegation was a
28
                                               barrier. Gravelle Decl. (Dkt. #42-3,

                                           12
                      Defendants’ Statement of Genuine Disputes
                            (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-1 Filed 02/03/20 Page 13 of 21 Page ID
                                        #:721


 1
                                                    ¶10), Arrington Depo. (Dkt. #42-8,
 2
                                                    Exh. E, pp. 16-17).
 3
      15. Alleged Undisputed Fact: There is a       Defendants’ Response: Undisputed
 4
      cross slope on the accessible route from      that between the disabled parking
 5
      the accessible parking area on west side      stall and the entrance to the
 6
      of the store to the main entrance of the      convenience store there is an area
 7
      Business that measures between 2.2 [sic]      where the cross-slope measures
 8
      and 3.0%, exceeding the maximum               between 2.2% and 3.0 (but as
 9
      allowed (Section 403.3)                       explained above in Defendants’
10
      Supporting Evidence: Arrington Decl. ¶9; Response to UF #6, that does not
11
      Exh. A and B to Arrington Decl.               mean there is not an accessible
12
                                                    route from the disabled parking stall
13
                                                    to the entrance of the convenience
14
                                                    store).
15
      16. Alleged Undisputed Fact: The van          Defendants’ Response: Undisputed
16
      accessible space [sic] the east side of the   there is not accessible signage
17
      store does not have accessible signage        posted at the head of the space on
18
      posted at the head of the space (Section      the east side of the store, but
19
      502.6).                                       disputed that this is an accessible
20
      Supporting Evidence: Arrington Decl.          parking space.
21
      ¶10; Exh. A and B to Arrington Decl.          Supporting Evidence and
22
                                                    Explanation: Mr. Arrington
23
                                                    admitted during his deposition that
24
                                                    this was not an accessible parking
25
                                                    space. Arrington Depo. (Dkt. 42-8,
26
                                                    Exh. E, pp. 12-14). Also, Plaintiff
27
                                                    testified during his deposition that
28
                                                    he did not believe the parking space

                                             13
                        Defendants’ Statement of Genuine Disputes
                              (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-1 Filed 02/03/20 Page 14 of 21 Page ID
                                        #:722


 1
                                                on the east side of the store was a
 2
                                                disabled parking stall. Rutherford
 3
                                                Depo. (Dkt. 42-10, Exh. L, 57:22-
 4
                                                58:10). Also, Mr. Casper
 5
                                                (Defendants’ retained expert) has
 6
                                                opined this is not an accessible
 7
                                                parking stall and thus does not
 8
                                                require any accessible signage.
 9
                                                Casper Decl. (Dkt. 42-11, ¶18).
10
            ALLEGED UNDISPUTED                  DEFENDANTS’ RESPONSE AS
11          CONCLUSIONS OF LAW                  TO WHETHER CONCLUSION
12
                                                 OF LAW IS UNDISPUTED OR
                                                DISPUTED (AND IF DISPUTED,
13                                                  REASONS THEREFOR)
14    1. Alleged Conclusion of Law: Plaintiff   Defendants’ Response: Disputed.
15    James Rutherford is a person with a       Reasons Disputed: For the reasons
16    disability under the Americans with       set forth above in Defendants’
17    Disabilities Act (“ADA”) and the Unruh    response to UF #1 and 2, as well as
18    Civil Rights Acts (“Unruh”) 42 U.S.C. §   in Section III.D of Defendants’
19    12202; Cal. Civ. Code § 51(e)(1); Cal     Points and Authorities, Plaintiff has
20    Gov’t Code § 12926(m).                    failed to establish it is undisputed he
21                                              is disabled under the ADA or the
22                                              Unruh Act as pled in the First
23                                              Amended Complaint. In addition to
24                                              all the deficiencies with
25                                              Rutherford’s declaration on this
26                                              issue, Defendants have offered the
27                                              following evidence. Rutherford has
28                                              difficulty walking or standing only


                                           14
                      Defendants’ Statement of Genuine Disputes
                            (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-1 Filed 02/03/20 Page 15 of 21 Page ID
                                        #:723


 1
                                                   “on occasion”. Rutherford Depo.
 2
                                                   (Dkt. 42-10, Exh. L, 62:1-4). Any
 3
                                                   use of his wheelchair (which is not
 4
                                                   mechanized) is infrequent (or “not
 5
                                                   often”). Rutherford Depo. (Dkt. 42-
 6
                                                   10, Exh. L, 68:12-15). Plaintiff
 7
                                                   only uses a rollator only about 20%
 8
                                                   of the time he patronizes businesses,
 9
                                                   and patronizes businesses without
10
                                                   using it. Rutherford Depo. (Dkt. 42-
11
                                                   10, Exh. L, 66:16-18 and 66:19-
12
                                                   67:10). As for his May 17, 2018
13
                                                   visit to the Property, Rutherford
14
                                                   admitted it is possible he used
15
                                                   neither a rollator nor a cane.
16
                                                   Rutherford Depo. (Dkt. 42-10, Exh.
17
                                                   L, 87:15-21).
18
      2. Alleged Conclusion of Law: As owners Defendants’ Response: Undisputed
19
      and operators of a place of public           that as owners of the Property
20
      accommodation, Defendants are                and/or lessees/operators of the
21
      responsible parties under Title III of the   Business, Defendants are required
22
      ADA. 42 U.S.C. § 12182(a)                    to comply with Title III of the
23
                                                   ADA. Otherwise disputed (i.e.,
24
                                                   disputed to the extent “responsible”
25
                                                   means Defendants are liable as
26
                                                   alleged in the First Amended
27
                                                   Complaint and the Motion should
28
                                                   be granted).

                                             15
                        Defendants’ Statement of Genuine Disputes
                              (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-1 Filed 02/03/20 Page 16 of 21 Page ID
                                        #:724


 1
      3. Alleged Conclusion of Law:               Defendants’ Response: Undisputed.
 2
      Defendants have an obligation under the
 3
      ADA to ensure that the Business is
 4
      accessible to persons with disabilities,
 5
      which responsibility includes removing
 6
      barriers to access where it is readily
 7
      achievable to do so. 42 U.S.C. §
 8
      12182(b)(2)(A)(iv).
 9
      4. Alleged Conclusion of Law: If an         Defendants’ Response: Undisputed.
10
      element does not meet or exceed
11
      ADAAG standards, it is considered a
12
      barrier to access.” [sic] Rush v. Denco
13
      Enterprises, Inc., 857 F. Supp. 2d 969,
14
      973 (C.D. Cal. 2012).
15
      5. Alleged Conclusion of Law: Any           Defendants’ Response: Undisputed
16
      element in [sic] facility that does not meet (on the presumption this is simply a
17
      or exceed the requirements set forth in the restatement of Conclusion of Law
18
      ADAAG is a barrier to access.” [sic]        #4).
19
      Chapman v. Pier I Imports (U.S.) Inc.,
20
      631 F.3d 939, 945 (9th Cir. 2011).
21
      6. Alleged Conclusion of Law: Because       Defendants’ Response: Disputed.
22
      Defendants violated the Plaintiff’s right   Reasons Disputed: Defendants do
23
      [sic] under the ADA, they also violated     not dispute the general legal
24
      the Plaintiff’s rights pursuant to the      principle that a violation of the
25
      Unruh Act. Cal. Civ. Code § 51(f).          ADA is also a violation of the
26
                                                  Unruh Act (although to recover
27
                                                  statutory damages under the Unruh
28
                                                  Act, a plaintiff must also establish

                                             16
                        Defendants’ Statement of Genuine Disputes
                              (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-1 Filed 02/03/20 Page 17 of 21 Page ID
                                        #:725


 1
                                                     he or she experienced “difficulty,
 2
                                                     discomfort or embarrassment” or
 3
                                                     that they had actual knowledge of
 4
                                                     an accessibility barrier at the
 5
                                                     Property that prevented or
 6
                                                     reasonably dissuaded them from
 7
                                                     accessing the Property when they
 8
                                                     intended to access it on a particular
 9
                                                     occasion). However, as phrased
10
                                                     here, Plaintiff assumes Defendants
11
                                                     violated the ADA, which assertion
12
                                                     Defendants dispute for all of the
13
                                                     reasons set forth in the Opposition.
14
                                                     See, e.g., Defendants’ responses
15
                                                     herein to UF ## 6, 7, 13, 14 and 16;
16
                                                     see also Casper Decl. (Dkt. 42-11,
17
                                                     ¶¶ 7-19) and Malasavage Decl.
18
                                                     (Dkt. 42-16, ¶¶ 7-11).
19
      7. Alleged Conclusion of Law: Under the        Defendants’ Response: Undisputed
20
      Unruh Act, a Plaintiff [sic] is entitled to    with clarification.
21
      $4,000 for each time he visits an              Reasons Disputed: Undisputed that
22
      establishment that contains architectural      under the Unruh Act if a plaintiff
23
      barriers that deny the Plaintiff of full and   can establish she or he was denied
24
      equal enjoyment of the premises [sic]          full and equal access to a facility on
25
      Feezor v. Del Taco, Inc. (2005) 431            a particular occasion, he or she is
26
      F.Supp.2d 1088, 1091.                          entitled to $4,000 in statutory
27
                                                     damages for that occasion
28
                                                     (regardless of the number of barriers

                                             17
                        Defendants’ Statement of Genuine Disputes
                              (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-1 Filed 02/03/20 Page 18 of 21 Page ID
                                        #:726


 1
                                                     encountered on that occasion).
 2
                                                     However, there are limitations.
 3
                                                     Under California Civil Code
 4
                                                     Section 55.56(i) [aka the “anti-
 5
                                                     stacking statute”], the Court is
 6
                                                     required to consider the
 7
                                                     reasonableness of a plaintiff’s
 8
                                                     conduct in light of their obligation
 9
                                                     to mitigate damages in awarding
10
                                                     such statutory damages.
11
      8. Alleged Conclusion of Law: Under the        Defendants’ Response: Undisputed
12
      Unruh Act, a Plaintiff [sic] is entitled to    with two clarifications.
13
      recover actual damages and an amount up Reasons Disputed: First, this
14
      to three times the actual times the actual     conclusion of law is a restatement
15
      damages for each violation of the Unruh        of Conclusion of Law #7. Second
16
      Act, “but in no case less than $4,000 . . .”   (and as stated in Defendants’
17
      for each and every offense [sic] Cal. Civ.     response to Conclusion of Law #7),
18
      Code § 52(a); Munson v. Del Taco, Inc.         it is undisputed that under the
19
      (2009) 46 Cal.4th 661, 667.                    Unruh Act if a plaintiff can
20
                                                     establish he was denied full and
21
                                                     equal access to a facility on a
22
                                                     particular occasion, he is entitled to
23
                                                     $4,000 in statutory damages for that
24
                                                     occasion (regardless of the number
25
                                                     of barriers encountered on that
26
                                                     occasion). However, there are
27
                                                     limitations. Under California Civil
28
                                                     Code Section 55.56(i) [aka the

                                             18
                        Defendants’ Statement of Genuine Disputes
                              (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-1 Filed 02/03/20 Page 19 of 21 Page ID
                                        #:727


 1
                                                  “anti-stacking statute”], the Court is
 2
                                                  required to consider the
 3
                                                  reasonableness of a plaintiff’s
 4
                                                  conduct in light of their obligation
 5
                                                  to mitigate damages in awarding
 6
                                                  such statutory damages.
 7
      9. Alleged Conclusion of Law: A plaintiff Defendants’ Response: Undisputed
 8
      experiences continuing adverse effects      with clarification.
 9
      where a defendant’s failure to comply       Reasons Disputed: Presuming by
10
      with the ADA deters her from making use “experiences continuing adverse
11
      of the defendant’s facility. Chapman v.     effects” Plaintiff is referring to the
12
      Pier 1 Imports (U.S.) Inc., 631 F.3d 939,   “actual or imminent injury”
13
      953 (9th Cir. 2011) (en banc).              requirement for injunctive relief, it
14
                                                  is undisputed that if “a plaintiff has
15
                                                  a concrete intent to return to a
16
                                                  facility with a barrier which will
17
                                                  continue to adversely affect his
18
                                                  ability to benefit from or participate
19
                                                  in the facility”, it is redressable by
20
                                                  injunctive relief. Chapman, 631
21
                                                  F.3d at 958-59.
22
      10. Alleged Conclusion of Law: Plaintiff    Defendants’ Response: Disputed.
23
      is entitled to a preliminary and permanent Reasons Disputed: Plaintiff is
24
      injunction enjoining Defendants from        entitled to an injunction only if he
25
      further violations of the ADA, 42 U.S.C.    can establish all elements necessary
26
      § 12181 et seq., and Unruh Act, Civil       to show that Defendants are liable
27
      Code § 51 et seq. with respect to the       under the ADA. And if Plaintiff
28
      Business and Property.                      can do so (which Defendants

                                            19
                       Defendants’ Statement of Genuine Disputes
                             (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-1 Filed 02/03/20 Page 20 of 21 Page ID
                                        #:728


 1
                                               dispute), the scope of the injunctive
 2
                                               relief sought needs to be limited to
 3
                                               those elements of the Property that
 4
                                               Plaintiff has established in the
 5
                                               Motion is/are accessibility barriers
 6
                                               under the ADA. Chapman, 631 F.3d
 7
                                               at 953 (injunctive relief should not
 8
                                               extend beyond barriers affecting the
 9
                                               plaintiff’s particular disability or to
10
                                               barriers the plaintiff is not likely to
11
                                               encounter); Stormans, Inc. v.
12
                                               Selecky, 586 F.3d 11109, 1140 (9th
13
                                               Cir. 2009) (“[i]njunctive relief must
14
                                               be tailored to remedy the specific
15
                                               harm alleged”); see also CH2O, Inc.
16
                                               v. Meras Eng’g, Inc., 2017 U.S.
17
                                               Dist. LEXIS 66946 *12 (C.D. Cal.
18
                                               2017) (finding that the proposed
19
                                               injunctive relief against “any
20
                                               ongoing infringement” was
21
                                               overbroad because it was not
22
                                               limited to barring only the
23
                                               infringing activities that were
24
                                               presented at trial as to which the
25
                                               verdict was entered).
26

27

28



                                           20
                      Defendants’ Statement of Genuine Disputes
                            (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-1 Filed 02/03/20 Page 21 of 21 Page ID
                                        #:729


 1
     Dated: February 3, 2020                  Hinson Gravelle & Adair LLP
 2

 3
                                              s/ Douglas Gravelle
 4                                            Douglas A. Gravelle, Attorneys for
                                              Thrifty Oil Co. and Tesoro Refining
 5
                                              & Marketing Company LLC
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                           21
                      Defendants’ Statement of Genuine Disputes
                            (2:19-cv-01448-JAK-FFMx)
